DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a puncture guide" in line 6.  There is unclear antecedent basis for this limitation in the claim. It is unclear as to whether the puncture guide is the same as the puncture guide recited in the claim from which it depends (claim 8), or if this is a different puncture guide. For examination purposes, this limitation will be interpreted as “the puncture guide that is placed on a body surface and guides at least one of a position and an angle of the puncture needle”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams et al. (US 20200397399 A1, hereinafter "Adams"). 

	Regarding claim 1, Adams teaches  a puncture information processing device, comprising processing circuitry configured to:
acquire position information on a passage through which a puncture needle for puncturing a living body passes when an ultrasonic probe provided with the passage is inserted into the living body (pathway for insertion of needle 102 through ultrasound probe housing 104 is predicted and displayed on display unit 610 based on information collected in real time and/or from data repository 608 of system 600 [0074]);
derive a body surface puncture position on a body surface of the living body to be punctured with the puncture needle passing through the passage on the basis of the acquired position information on the passage (The recommended path 707 for inserting needle 102 through the ultrasound probe is displayed on the display device. Both the distance and angle of the device from its current position to the position matching that of the recommended path can be displayed [0062]; Once practitioner/user 706 selects an insertion pathway, needle guide assembly 108 is locked in position to allow needle 102 to be inserted along the selected path…practitioner/user 706 would also be able to stabilize the device location relative to the patient body by actuating attachment features of device 100… [0074]; FIG. 8A illustrates another perspective view of the device 100 providing a path for inserting a needle [0075])

	Regarding claim 2, Adams teaches the puncture information processing device, wherein the
processing circuitry is further configured to provide information on the body surface puncture position (Practitioner/user 706 can choose to follow predicted path 705 for needle 102, recommended path 707 for needle 102, or some other path of the operator's choosing [0074]; Needle guide assembly 108 pivotally connects to the guide channel cut-out or aperture 106 on or near the body side 114 of the ultrasound probe housing 104 at pivot point 110 [0076]; area above pivot point 110 is the body surface, the needle also can move along aperture 106 as seen in fig. 8A as described in [0075]). 

Regarding claim 8, Adams teaches  the puncture information processing device, wherein the processing circuitry is further configured to:
acquire position information on a puncture guide that is placed on the body surface and guides a puncture position of the puncture needle (pathway for insertion of needle 102 through ultrasound probe housing 104 is predicted and displayed on display unit 610 based on information collected in real time and/or from data repository 608 of system 600 [0074])
derive an error between a position of the puncture guide and the body surface puncture position (Both the distance and angle of the device from its current position to the position matching that of the recommended path can be displayed to enable practitioner/user 706 to relocate the device on the patient body to be able to match the recommended path [0062]; as both the recommend path and the actual path is displayed, the error between the two paths are inherently derived). 

	Regarding claim 12, Adams teaches a puncture information processing method, using a computer (The processor processes the data received from the ultrasound probes and the display device displays the processed data [0061]), comprising:
acquiring position information on a passage through which a puncture needle for puncturing a living body passes when an ultrasonic probe provided with the passage is inserted into the living body (pathway for insertion of needle 102 through ultrasound probe housing 104 is predicted and displayed on display unit 610 based on information collected in real time and/or from data repository 608 of system 600 [0074]);
deriving a body surface puncture position on a body surface of the living body to be punctured with the puncture needle passing through the passage on the basis of the acquired position information on the passage (The recommended path 707 for inserting needle 102 through the ultrasound probe is displayed on the display device. Both the distance and angle of the device from its current position to the position matching that of the recommended path can be displayed [0062]; Once practitioner/user 706 selects an insertion pathway, needle guide assembly 108 is locked in position to allow needle 102 to be inserted along the selected path…practitioner/user 706 would also be able to stabilize the device location relative to the patient body by actuating attachment features of device 100… [0074]; FIG. 8A illustrates another perspective view of the device 100 providing a path for inserting a needle [0075]); 
and providing information on the body surface puncture position (The display device may also display a predicted path 705 of needle 102 based on the current body location of device 100 and current needle angular position [0061]).

	Regarding claim 13, Adams teaches a non-transitory computer-readable storage medium storing a program causing a computer to (computer processing [0074]:
acquire position information on a passage through which a puncture needle for puncturing a living body passes when an ultrasonic probe provided with the passage is inserted into the living body (pathway for insertion of needle 102 through ultrasound probe housing 104 is predicted and displayed on display unit 610 based on information collected in real time and/or from data repository 608 of system 600 [0074]);
derive a body surface puncture position on a body surface of the living body to be punctured with the puncture needle passing through the passage on the basis of the acquired position information on the passage (The recommended path 707 for inserting needle 102 through the ultrasound probe is displayed on the display device. Both the distance and angle of the device from its current position to the position matching that of the recommended path can be displayed [0062]; Once practitioner/user 706 selects an insertion pathway, needle guide assembly 108 is locked in position to allow needle 102 to be inserted along the selected path…practitioner/user 706 would also be able to stabilize the device location relative to the patient body by actuating attachment features of device 100… [0074]; FIG. 8A illustrates another perspective view of the device 100 providing a path for inserting a needle [0075]);
and provide information on the body surface puncture position (The display device may also display a predicted path 705 of needle 102 based on the current body location of device 100 and current needle angular position [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claims 2 and 8 above, and further in view of Stolka et al. (WO 2011063266 A2, cited on IDS, hereinafter "Stolka").
	
	Regarding claim 3, Adams does not teach the puncture information processing device wherein the processing circuitry is further configured to control a projector that projects light to project light to the body surface puncture position. Stolka is analogous to the instant applications as a needle guidance and ultrasound system is disclosed ([0032]).  Stolka teaches the puncture information processing device wherein the processing circuitry is further configured to control a projector (Projecting navigation data onto the patient skin in the vicinity of the probe [0084]) that projects light to project light to the body surface puncture position (the current needle position and orientation can be projected using a suitable representation (e.g. a red dot). Furthermore, an optimal needle entry point given the current needle position and orientation can be projected onto the patient skin surface using a suitable representation (e.g. a green dot [0084]). 
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Adams to include  processing circuitry is further configured to control a projector that projects light to project light to the body surface puncture position, as taught by Stolka, in order to achieve interactive repositioning of the needle. 

	Regarding claim 10, Adams teaches an ultrasonic laparoscopic puncturing system comprising:
a puncture needle that punctures a living body (inserting a needle inside a body of a patient [0005]); 
an ultrasonic probe provided with a passage through which the puncture needle passes (ultrasound probe housing 104, a guide channel cut-out or aperture 106, needle guide assembly 108 [0066]; Fig. 6);
a first position sensor that detects a position of the passage (and rotation angle sensor 111 [0045]; sensor detects angular position of the needle within the ultrasound probe housing);
the puncture guide that is placed on a body surface and guides at least one of a position and an angle of the puncture needle (and rotation angle sensor 111 [0045]; sensor detects angular position of the needle within the ultrasound probe housing);
the puncture information processing device according to claim 8 (see claim 8 above),
Adams, however, does not teach a second position sensor that detects position information of the puncture guide; and the processing circuitry is further configured to acquire the position information of the puncture guide detected by the second position sensor.
	Stolka is analogous to the instant applications as a needle guidance and ultrasound system is disclosed ([0032]). Stolka, however, teaches:
a position sensor (local sensor system 112 can provide position and/or orientation information of the imaging component 104 to permit tracking of the imaging component 104) that detects position information of the puncture guide (imaging component 104 is an ultrasound probe and the bracket 102 is structured to be attached to a probe handle of the ultrasound probe [0042]; bracket 102 is analogous to the puncture guide)
 and the processing circuitry (a software system [0077]; one of ordinary skill in the art would recognize that a software system would require processing circuitry to run) is further configured to acquire the position information of the puncture guide detected by the position sensor (local sensor system 1 12 can provide position and/or orientation information of the imaging component 104 to permit tracking of the imaging component 104… local sensor system 1 12 can include at least one of an optical, inertial, or capacitive sensor, for example [0047]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Adams, to include the position sensor that detects position information of the puncture guide, so that there are two, and acquire the position
information of the puncture guide detected by the second position sensor, as suggested by Stolka, in order to facilitate positioning of the needle with respect to the position of the ultrasound probe. 

	Regarding claim 11,  Adams teaches an ultrasonic laparoscopic puncturing system comprising:
a puncture needle that punctures a living body (inserting a needle inside a body of a patient [0005]);
an ultrasonic probe provided with a passage through which the puncture needle passes (ultrasound probe housing 104, a guide channel cut-out or aperture 106, needle guide assembly 108 [0066]; Fig. 6);
a first position sensor that detects a position of the passage (and rotation angle sensor 111 [0045]; sensor detects angular position of the needle within the ultrasound probe housing);
the puncture information processing device according to claim 8 (see claim 8 above)
	Adams, however, does not teach a projector that projects light. Stolka, however, teaches a projector that projects light (the current needle position and orientation can be projected using a suitable representation (e.g. a red dot). Furthermore, an optimal needle entry point given the current needle position and orientation can be projected onto the patient skin surface using a suitable representation (e.g. a green dot [0084]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Adams, to include a projector that projects light, as taught by Stolka, in order to achieve interactive repositioning of the needle. 

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 2 above, and further in view of Silverstein et al. (WO 2012088535 A1, cited on IDS, hereinafter “Silverstein”). 

	Regarding claim 4, Adams teaches the puncture information processing device, wherein the processing circuitry is further configured to: derive a relative relationship of a position of the needle with respect to the body surface puncture position (Both the distance and angle of the device from its current position to the position matching that of the recommended path can be displayed to enable practitioner/user 706 to relocate the device on the patient body to be able to match the recommended path [0062]), and cause a display to display the relative relationship (pathway for insertion of needle 102 through ultrasound probe housing 104 is predicted and displayed on display unit 610 [0074]). Adams, however, does not teach the processing circuitry is further configured to: acquire position information on a needle tip of the puncture needle; and derive a relative relationship of a position of the needle tip with respect to the body surface puncture position. Silverstein is considered analogous to the instant application as a needle guidance system for use with ultrasound imaging is disclosed ([0002]). Silverstein teaches teach the processing circuitry is further configured to: acquire position information on a needle tip of the puncture needle (detect the position, orientation, and movement of the needle 1200 [000175];  determine the location and orientation of the entire length of the needle 1200 [000177]); and derive a relative relationship of a position of the needle tip with respect to the body surface puncture position (FIG. 55B shows details of an A-mode ultrasound image 2618 that is used to locate a path for a needle, including a skin signal 2620A and a dura signal 2620B that indicates the presence of dura within the patient body [000297]; The projected path 1236 assists a clinician in determining whether the current orientation of the needle 1200, as depicted by the needle image 1234 on the display 1130, will result in arriving at the desired internal body portion target [000180]; needle is inserted through skin surface 1220 alongside ultrasound probe 1140 as seen in figs. 22A and 22b, further described in [000174]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Adams to acquire position information on a needle tip of the puncture needle, and derive a relative relationship of a position of the needle tip with respect to the body surface puncture position, as taught by Silverstein, in order to improve accuracy track the movement of the needle with substantial precision of the particular area of concern, as suggested by Silverstein (a system is disclosed herein for accurately tracking the movement and location of a substantially rigid, or non-rigid, medical device with substantial precision to a particular area of concern [000217]). 

Regarding claim 5, Adams in view of Silverstein as modified above teaches the claimed invention as discussed above. Adams further teaches the puncture information processing device according to wherein the processing circuitry is further configured to cause the display to display the relative relationship using numerical values or a figure (The display device may also display a predicted path 705 of needle 102 based on the current body location of device 100 and current needle angular position [0061]; distance and angle of the device from its current position to the position matching that of the recommended path can be displayed [0062]).

Regarding claim 6,  Adams in view of Silverstein as modified above teaches the claimed invention as discussed above. Adams further teaches the puncture information processing device wherein the processing circuitry is further configured to:
derive a puncture angle at which the puncture needle punctures the body surface (rotation angle sensor is configured at or near the pivot point and connected with the needle guide assembly or sufficiently close to the needle guide assembly to approximate the needle angle within the assembly. Further, the rotation angle sensor can be a potentiometer [0008]; Needle guide assembly 108 is movable by practitioner/user 706 within guide channel cut-out or aperture 106 at any desired angle [0053];
and cause the display to display information on the puncture angle of the puncture needle (The display device may also display a predicted path 705 of needle 102 based on the current body location of device 100 and current needle angular position [0061]; distance and angle of the device from its current position to the position matching that of the recommended path can be displayed [0062]).

Regarding claim 7,  Adams in view of Silverstein as modified above teaches the claimed invention as discussed above. Adams further teaches the puncture information processing device, wherein the processing circuitry is further configured to cause the display to display the puncture angle of the puncture needle using numerical values or a figure (The display device may also display a predicted path 705 of needle 102 based on the current body location of device 100 and current needle angular position [0061]; distance and angle of the device from its current position to the position matching that of the recommended path can be displayed [0062]).
	
	Regrading claim 9, Adams in view of Silverstein as modified above teaches the claimed invention as discussed above. Adams further teaches:
 a puncture needle that punctures a living body (inserting a needle inside a body of a patient [0005]);
an ultrasonic probe provided with a passage through which the puncture needle passes (ultrasound probe housing 104, a guide channel cut-out or aperture 106, needle guide assembly 108 [0066]; Fig. 6)
a first position sensor that detects a position of the passage (and rotation angle sensor 111 [0045]; sensor detects angular position of the needle within the ultrasound probe housing);
the puncture information processing device according to claim 4, (see claim 4 above). 
	Adams, however, does not teach wherein the processing circuitry is further configured to acquire a position of a needle tip of the puncture needle detected by the first position sensor. 
Silverstein, however, teaches the processing circuitry  (processor that uses data relating to the detectable characteristic sensed by the sensors to determine a position and/or orientation of the needle in three spatial dimensions [0007]) is further configured to acquire a position of a needle tip of the puncture needle detected by the first position sensor (sensor included with the ultrasound probe [0009]; detect the position, orientation, and movement of the needle 1200 [000175];  determine the location and orientation of the entire length of the needle 1200 [000177]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Adams by acquiring a position of a needle tip of the puncture needle detected by the first position sensor as taught by Silverstein, in order to improve accuracy track the movement of the needle with substantial precision of the particular area of concern, as suggested by Silverstein (a system is disclosed herein for accurately tracking the movement and location of a substantially rigid, or non-rigid, medical device with substantial precision to a particular area of concern [000217]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793